Although this court allowed the appeal in this cause, it has been called to our attention that the *Page 386 
order is not appealable. (Matter of Steinman v. Conlon,208 N.Y. 198; Hand v. Ortschreib Building Corp., 254 N.Y. 15. SeeJewelers' Mercantile Agency v. Jewelers' Weekly Pub. Co.,155 N.Y. 241.) We, therefore, do not pass on the merits but reserve the question until properly before us for review.
The appeal should be dismissed, with costs.
CRANE, Ch. J., LEHMAN, O'BRIEN, HUBBS, LOUGHRAN, FINCH and RIPPEY, JJ., concur.
Appeal dismissed.